Johnson, C. J. The bill of exceptions filed in the' probate court does hot negative the fact of other testimony either in express words or by necessary implication. It merely states that the account was satisfactorily proven and that the statute of limitations was overruled by the court. Why the plea of the statute of limitation^ did not prevail, we are not informed by the record. From any thing that appears the plaintiff below may have adduced such proof as to have taken the case out of the operation of the act; In the absence of any showing to the contrary we are bound to presume that the inferior court had sufficient testimony before it to warrant the judgment. The necessary inference without such a showing is, that the debt was recognized at some subsequent time, and that the court decided correctly in rendering judgment against the defendant below; Judgment affirmed;